Citation Nr: 1605156	
Decision Date: 02/10/16    Archive Date: 02/18/16

DOCKET NO.  13-00 449A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida


THE ISSUES

1.  Entitlement to compensation benefits, pursuant to the provisions of 38 U.S.C.A. § 1151, for the cause of the Veteran's death.

2.  Entitlement to service connection for the cause of the Veteran's death.


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 


INTRODUCTION

The Veteran served on active duty from September 1954 to September 1956.  He died in March 2009.  The appellant is the Veteran's widow.

These matters come to the Board of Veterans' Appeals (Board) on appeal from a February 2011 decision of the RO that denied compensation benefits, pursuant to the provisions of 38 U.S.C.A. § 1151, for the cause of the Veteran's death; and denied service connection for the cause of the Veteran's death.  The appellant timely appealed.

In October 2014, the appellant testified during a hearing before the undersigned at the RO.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant when further action is required.


REMAND

In March 2015, the Board sought an independent expert medical opinion to address questions for an equitable disposition of the appeal.  See 38 C.F.R. § 20.901 (2015).  

Pursuant to 38 C.F.R. § 20.903, a copy of the independent expert medical opinion was provided to the appellant in June 2015.

In August 2015, the appellant notified the Board that she was unable to understand the responses provided in the medical expert's opinion because she had not been provided a copy of the questions that were asked.  

Also, in August 2015, the appellant submitted additional lay evidence and newspaper articles pertaining to the standard of care at VA hospitals, directly to the Board, without waiving initial consideration of the evidence by the RO or VA's Appeals Management Center (AMC).

A copy of the Board's March 2015 request for an independent expert medical opinion, another copy of the June 2015 medical expert's opinion, and a "Medical Opinion Response Form" were provided to the appellant in November 2015.

In December 2015, the appellant submitted additional lay evidence and did not return or complete the Board's "Medical Opinion Response Form."  In this regard, the appellant specifically declined to waive initial consideration of the evidence by the RO or AMC. 

Under the provisions of 38 C.F.R. § 20.1304, evidence received at the Board must be returned to the RO or AMC for initial consideration, unless the appellant waives her right to have the evidence initially considered by the RO or AMC.  38 C.F.R. § 20.1304 (2015).  

 Accordingly, the case is REMANDED for the following action:

1.  The RO or AMC should complete any additional development deemed appropriate, and then readjudicate the claims on appeal for compensation benefits, pursuant to the provisions of 38 U.S.C.A. § 1151, for the cause of the Veteran's death; and for service connection for the cause of the Veteran's death.  The re-adjudication should include consideration of the lay evidence and newspaper articles submitted directly to the Board in August 2015 and in December 2015, as well as the Board's March 2015 request and the June 2015 medical expert opinion obtained by the Board, and any additional medical records associated with the claims file.  

2.  If the benefits sought are not fully granted, the RO or AMC must furnish a supplemental statement of the case, before the claims file is returned to the Board, if otherwise in order.

No action is required of the appellant until she is notified by the RO or AMC.  The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL A. PAPPAS
 Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

